OPINION — AG — QUESTION(1): "DOES HOUSE BILL NO. 901 AMEND OR REPEAL THE PROVISIONS OF 21 O.S. 1961 1101 [21-1101] WHICH PROHIBITS THE OPERATION OF PUBLIC POOL OR BILLIARD TABLES OUTSIDE THE LIMITS OF AN INCORPORATED CITY OR TOWN?" — 21 O.S. 1961 1101 [21-1101] IS STILL EFFECTIVE, QUESTION(2): "DOES HOUSE BILL NO. 901 PERMIT THE OPERATION OF A COIN OPERATED POOL OR BILLIARD TABLE EITHER INSIDE OR OUTSIDE A CITY OR TOWN WITHOUT A COUNTY POOL HALL LICENSE REQUIRED BY 21 O.S. 1961 1102 [21-1102]?" — IT IS UNLAWFUL TO OPERATE A COIN OPERATED POOL OR BILLIARD TABLE INSIDE A CITY OR TOWN QUESTION(3): "IF YOU FIND THAT A COUNTY POOL HALL LICENSE IS REQUIRED FOR THE OPERATION OF COIN OPERATED POOL TABLES, WE REQUEST YOUR OPINION AS TO WHETHER A CITY MAY ENACT A VALID ORDINANCE UNDER THE PROVISIONS OF HOUSE BILL NO. 901, PERMITTING MINORS TO RESORT TO SUCH PLACES OF BUSINESS WITHOUT BEING ACCOMPANIED BY PARENT OR GUARDIAN?" — NOW UNDER HOUSE BILL NO. 901 "BY ORDINANCE, AUTHORIZE AND LICENSE FAMILY AMUSEMENT CENTERS OFFERING POOL AND BILLIARDS TO ALL AGES AND EITHER "SEX", AND MINORS COULD RESORT TO SUCH FAMILY AMUSEMENT WITHOUT BEING ACCOMPANIED BY A PARENT OR GUARDIAN." CITE: 21 O.S. 1961 1103 [21-1103], 21 O.S. 1961 1102 [21-1102], 68 O.S. 1967 Supp., 50004 [68-50004], OPINION NO. 67-267, 68 O.S. 1961 1534 [68-1534], 21 O.S. 1961 1101-1105 [21-1101] — [21-1105], 21 O.S. 1961 1101 [21-1101] (CHARLES OWENS)